Per curiam.

Waties, J.
delivered the opinion, May 5th, 1810. As to the first exception, “iron,” is within the letter of the act, The article in question is within the spirit of it — within the mis* chief. Cotton is not within the letter, yet clearly within the mischief. As to the second objection, if the article be of no value, it cannot be a subject of trade; and in that case there can bo no trading within the intent of the act of assembly ; therefore, it seems immaterial to express the value in the indictment. The ariicle must be of some value to constitute the offence; but the precise value need not be stated. In an indictment for larceny, the value of the thing stolen must be expressed, in order to determine the degree or species of crime, whether grand, or petit larceny.
As to the third exception, it does not appear necessary to state in an indictment on this act of assembly, that the offence was committed with force and arms. 2 Haw. P. C. 241.
Motion rejected,